 



Exhibit 10.11
DEED NUMBER SEVEN (7)
DEED OF PURCHASE AND SALE
     In the city of San Juan, Puerto Rico, on the twenty-fifth (25) day of
August, two thousand six (2006).
BEFORE ME
     Pilar Muñoz Nazario, attorney at law and notary public with authority to
exercise in the Commonwealth of Puerto Rico with a place of residence and office
in Ponce, Puerto Rico.
APPEARS
     AS PARTY OF THE FIRST PART: Bairoa River Park, Inc. a corporation organized
under the laws of Puerto Rico, with Employer Identification Number sixty-six
dash, zero five hundred and ninety-nine thousand seventy-eight (66-0599078) with
its principal place of business in San Juan, Puerto Rico, represented in this
act by Mr. Antonio Muñoz Grajales, of legal age, married, an executive and
resident of San Juan, Puerto Rico. Mr. Muñoz Grajales is authorized to execute
this deed pursuant to the Corporate Resolution of the eighteenth (18th) day of
August of two thousand six (2006), by sworn statements numbered two hundred and
fourteen (214) and two-hundred and eighty-six (286), before the notary publics
Luis Javier Hernandez Ortiz and Francisco Villanueva Acevedo, respectively,
which documents I have had in my presence during the execution of this act.
     Bairoa River Park, Inc. shall hereinafter be referred to as “Seller”.
     AS PARTY OF THE SECOND PART: FirstBank Puerto Rico (“FirstBank”) a banking
institution organized under the laws of Puerto Rico, with Employer
Identification Number sixty six, dash, zero one hundred and eighty-three
thousand one hundred and three (66-0183103), with its principal place of
business in San Juan, Puerto Rico. FirstBank, represented in this act by
Mr. Dacio Pasarell Colón, of legal age, married, an executive and resident of
San Juan, Puerto Rico, with social security number five hundred eighty-three,
dash, zero seven, dash, two thousand seven hundred and eighty -

 



--------------------------------------------------------------------------------



 



three (###-##-####). Mr. Pasarell is authorized to execute this deed pursuant to
the Corporate Resolution of the seventh (7th) day of April of two-thousand six
(2006) under testimony number one thousand eight hundred and fifty-five (1,855),
before the notary public Miguel B. Hernández Vivoni, document which I have had
in my presence during the execution of this act.
     FirstBank shall hereinafter be referred to as the “Buyer”.
I ATTEST AND GIVE FAITH
     That I identified Mr. Antonio Muñoz Grajales through his driver’s license
number one million three hundred and fifteen thousand seven hundred and eighty
(1315780) issued by the Commonwealth of Puerto Rico; and that I identified
Mr. Dacio Pasarell Colón through his driver’s license number zero four-hundred
and thirty-eight thousand four hundred thirty-eight (0438438) issued by the
Commonwealth of Puerto Rico, shown to me as set forth in Article seventeen c (17
c) of the Notarial Law, for not knowing them personally, and based on their word
I also attest and give faith as to their respective personal circumstances. The
appearing parties assure me that they have, and in my judgment they do have, the
necessary legal capacity to execute this deed, and therefore, they freely and
voluntarily
STATE
     FIRST: The Seller is the owner in fee simple of the property described in
overleaf sixty-six (66 v.) of volume one thousand two hundred nineteen (1,219)
of Río Piedras, Registry of Property, Second Section of San Juan, property
number eight thousand and thirty-six (8,036), [described in the Spanish language
as follows]:
     “RUSTICA: Parcela de terreno radicada en Río Piedras, compuesta por tres
punto cuatro mil setecientos noventa y uno cuerdas (3.4791 cdas.), equivalentes
a una hectárea, treinta y seis (36) áreas, setenta y cuatro (74) centiáreas y
treinta (30) centésimas de centiáreas y a trece mil seiscientos setenta y cuatro
metros cuadrados con treinta décimas (13,674.30 m.c.). Colinda por el Norte, con
terrenos de Don Manuel Rodríguez; por el Este, con el Ramal de la Carretera
Insular número uno y en parte con la Autoridad de las Fuentes Fluviales de
Puerto Rico; por el Sur, con una quebrada y con terrenos de Don Manuel Canino y
en parte con la Autoridad de las Fuentes Fluviales de Puerto Rico; y por el
Oeste, con el Río Piedras.
     Sobre esta parcela de terreno, enclava un edificio de dos (2) plantas de
hormigón reforzado, con bloques de concreto y cimientos para un total de ocho
(8) plantas,

 



--------------------------------------------------------------------------------



 



dedicado a negocio. La planta primero del edificio tiene un área de cuarenta y
cinco mil pies cuadrados (45,000 p.c.) y la segunda planta tiene un área total
de cuarenta y cinco mil pies cuadrados (45,000 p.c.) también.
     SECOND: The above mentioned property was acquired by the Seller pursuant to
Deed Number Twenty-Nine (29) of Purchase and Sale executed in San Juan, Puerto
Rico, on June fifth (5), two-thousand one (2001), before notary public Luis
Roberto Rodríguez Nevárez.
     THIRD: The property described above is by its origin, free and clear from
liens and encumbrances.
     FOURTH: The above described property is subject to the following liens and
encumbrances:
          a) A servitude over a parcel in this property in favor of the
Commonwealth of Puerto Rico, pursuant to the Order of the Superior Court of
Puerto Rico, Expropriations Division, case number “E” dash sixty-two dash,
six-hundred fifty-four (E-62-654), of the seventeenth (17th) day of May,
nineteen sixty-two (1962). Said servitude was transferred to Sewer and Aqueduct
Authority, pursuant to the Resolution of the fourteenth (14th) day of October,
nineteen sixty-three (1963) issued in the same case.
          b) A reciprocal servitude over this property as servient tenement and
dominant tenement over the property number eleven thousand nine hundred and
forty-four (11,944), property of Río Piedras Commercial, Inc., with the value of
one dollar ($1.00), pursuant to Deed Number Twenty-Five (25), executed in San
Juan, Puerto Rico, on January twenty-eight (28) of nineteen seventy-four (1974),
before notary public Francisco Luis García Enchaustegui,, and registered at page
one hundred seventy-seven (177) of volume nine hundred and sixty-one (961) of
Río Piedras North, property number eight thousand and thirty-six (8,036),
sixteenth (16th) inscription.
          Said servitude serves as the entrance for both properties.
          c) The property is subject to a mortgage guarantying a promissory note
in favor of Banco Popular de Puerto Rico, or to its order in the principal
amount of fourteen million-seven hundred thousand dollars ($14,700,000.00), due
upon presentation, bearing an

 



--------------------------------------------------------------------------------



 



annual interest rate of two percent (2%) over the prime rate pursuant to Deed
Number Twenty-Six (26) executed in San Juan on the fifth (5th) day of June, two
thousand one (2001), before notary public Gustavo J. Umpierre Ponton. It was
recorded in the Property Registry as the twenty-seventh (27th) inscription on
page sixty-seven (67) of volume one thousand two hundred and nineteen (1,219) of
Río Piedras, property number eight thousand and thirty-six (8,036).
     The Seller manifests that the principal balance of the mentioned mortgage
has been reduced to thirteen million eight hundred and forty thousand five
hundred and ninety-four dollars with nineteen cents ($13,840,594.19). In
addition, the parties have showed to the notary public a Certification from
Banco Popular de Puerto Rico with the date of August twenty-first (21st), two
thousand six (2006), which indicates that the above mentioned amount is the
present balance of the Mortgage. Such certification is signed by Mrs. Liza
Lúgaro, Vice-President of the Corporate Banking Division.
     FIFTH: All of the above expressed is based on a title study done by Hato
Rey Title Insurance Agency, Inc. and not by the Notary Public. Said study is
dated the thirteenth (13th) day of July, two thousand six (2006).
     SIXTH: Today, the authorizing Notary Public has executed Deed Number six
(6) with respect to the Rectification of Surface Area, which in accordance to a
survey done it appeared that the property described had more surface area than
that described in the Property Registry. As a result, description of the
property is [in the Spanish language] as follows:
     “RUSTICA: Parcela de terreno radicada en Río Piedras, San Juan, Puerto
Rico, con una cabida superficial de quince mil ciento cincuenta y dos metros
cuadrados con seis mil setecientos cincuenta y una milésima de metro
(15,152,6751 m.c.), equivalentes a tres cuerdas con ocho mil quinientas
cincuenta y tres milésimas de otra (3.8553 cdas.); en lindes por el Noroeste, en
varias alineaciones que totalizan ciento sesenta y cinco metros con seiscientos
catorce centésimas de otro (165.614m), divididos en sesenta y nueve metros con
cuatrocientos diez de otro (69.410 m), veintidós metros quinientos ochenta y
cuatro de otro (22.584m) y setenta y tres metros con seiscientos veinte de otro
(73.620 m), con terrenos de Don Manuel Rodríguez, hoy (físicamente Toyota de
Puerto Rico); por el Este, en varias alineaciones que totalizan ciento dieciocho
metros con treinta y una décima de otro (118.31 m), divididos en seis metros
quinientos noventa y uno de otro (6.591 m), veintitrés metros novecientos
setenta décimas de otro(23.970 m), doscientas centésimas de metro (.200 m),
veintitrés metros novecientas sesenta y siete centésimas de otro (23.967 m)y
cuatro metros con cuatrocientos cuarenta centésimas de otro (4.440 m)

 



--------------------------------------------------------------------------------



 



que colindan con la Avenida Muñoz Rivera, y seis metros ciento noventa y ocho
centésimas de otro (6.198 m), catorce metros seiscientos quince centésimas de
otro (14.615 m), diecinueve metros quinientas setenta centésimas de otro (19.570
m) y dieciocho metros setecientos cincuenta y nueve de otro (18.759 m) que
colindan con la Autoridad de Energía Eléctrica de Puerto Rico; por el Sureste,
en varias alineaciones que totalizan ciento sesenta y siete metros con
cuatrocientos setenta ocho de otro (167.478 m), divididos en diecisiete metros
ciento treinta y siete de otro (17.137 m) con terrenos de Don Manuel Canino y en
parte con la Autoridad de Energía Eléctrica de Puerto Rico, treinta y cinco
metros con cuatrocientas setenta centésimas de otro (35.470 m), nueve metros con
novecientos cuarenta y siete centésimas de otro (9.947 m) y dos metros con
doscientos cinco centésimas (2.205 m) con terrenos de Don Manuel Canino, y
cuatro metros con ciento cincuenta centésimas de otro (4.150 m), dieciocho
metros con ochocientos treinta y dos centésimas de otro (18.832 m), siete metros
con seiscientos sesenta y nueve centésimas de otro (7.669 m), seis metros con
trescientos setenta y una centésimas de otro (6.371 m), catorce metros con
setecientos setenta y ocho centésimas de otro (14.778 m), dos metros con
quinientos setenta y ocho centésimas de otro (2.578 m), cuatro metros con
novecientos veinte centésimas de otro (4.920 m), tres metros con novecientos
cincuenta y dos ocho centésimas de otro (2.578 m), cuatro metros con novecientos
veinte centésimas de otro (4.920 m), tres metros con novecientas cincuenta y dos
centésimas de otro (3.952 m), nueve metros con trescientos dieciséis centésimas
de otro (9.316 m), ocho metros con doscientos cinco centésimas de otro (8.205
m), tres metros con ochocientos veintiséis centésimas de otro (3.826 m), ocho
metros con setecientos veintiocho centésimas de otro (8.728 m) y nueve metros
con trescientas noventa y cuatro centésimas de otro (9.394 m) con una quebrada;
y por el Oeste , en varias alineaciones que totalizan cientos dos metros con
ciento cincuenta y dos centésimas de otro (102.152 m), divididos en nueve metros
con setecientos sesenta y dos centésimas de otro (9.762 m), dos metros con
quinientos cincuenta y ocho centésimas de otro (2.558 m), siete metros con
ochocientos diecisiete centésimas de otro (7.817 m), tres metros con seiscientos
ochenta centésimas de otro (3.686 m), cuatro metros con cuatrocientos ochenta y
nueve centésimas de otro (4.489 m), quince metros con doscientos ochenta y cinco
centésimas de otro (15.285 m), once metros con doscientos setenta y nueve
centésimas de otro (11.279 m), dos metros con doscientos quince centésimas
(2.215 m), dos metros con novecientos ochenta y tres centésimas de otro (2.983
m), dieciocho metros con treinta y seis centésimas de otro (18.036 m), veintidós
metros con trescientos noventa y dos centésimas de otro (22.392 m) y un metro
con seiscientos cincuenta centésimas de otro (1.650 m) con el Río Piedras.
     Sobre esta parcela de terreno, enclava un edificio de dos (2) plantas de
hormigón reforzado, con bloques de concreto y cimientos para un total de ocho
(8) plantas, dedicado a negocio. La planta primera de edificio tiene un área de
cuarenta y cinco mil pies cuadrados (45,000 p.c.) y la segunda planta tiene un
área total de cuarenta y cinco mil pies cuadrados (45,000 p.c.) también.”
     It is made known that in this act the Buyer was given a simple copy of the
referenced deed.
     SEVENTH: The parties have agreed to the purchase and sale of the described
property, under the following conditions:
TERMS AND CONDITIONS

 



--------------------------------------------------------------------------------



 



     EIGHTH: The Seller does hereby sell, convey and transfer to the Buyer the
property described in the SIXTH clause for the agreed upon and adjusted price of
twenty-three million dollars ($23,000, 000), allocated in the following manner:
          a) thirteen million eight hundred and forty thousand five hundred and
ninety-four dollars and nineteen cents ($13,840,594.19) that was reserved for
the total cancellation of the mortgage, money that will be given, in this same
act, to Banco Popular de Puerto Rico, through wire transfer in favor of Banco
Popular de Rico for the above-mentioned amount.
     The Buyer recognizes and is warned that the notarial cancellation of said
mortgage will be executed after the execution of this deed, but in the same act,
so long as in the same act of execution Banco Popular de Puerto Rico will give
to the Notary Public the original promissory note for the execution of the
corresponding cancellation pursuant to Deed Number Eight (8).
          b) The remaining nine million one hundred fifty-nine thousand four
hundred five dollars and eighty-one cents ($9,159,405.81), money which through
this act the Buyer gives to the Seller through wire transfer in favor of Banco
Popular de Puerto Rico. For which as evidence the Seller has given the Buyer a
formal receipt and letter of payment to such effect.
     NINTH: The Seller promises to obtain from the mortgagee the corresponding
liberation from the obligation that encumbers the property, leaving this
property free from said encumbrance.
     TEN: The sale price expressed in paragraph eight includes some Trane brand
air conditioners (“chillers”) and a Generac brand electric generator, equipment
that is installed in the building object of the purchase and sale.
     ELEVENTH: Through the July eighteenth (18) two thousand six (2006)
Administrative Order, notified on August second (2) two thousand six (2006), the
Rules and Permits Administration (“ARPE”, [by its Spanish acronym]), in case
number zero five, “A”, “A”, two dash, “C”, “E”, “T”, zero one dash, zero
nineteen thirty-three

 



--------------------------------------------------------------------------------



 



(05AA2 -CET01-01933), which is a reference to case number, zero five, “A”, “A”,
two dash, “C”, “E”, “T”, zero zero dash, zero nineteen thirty-three
(05AA2-CET00-01933) the plan for construction submitted by the Seller. Through
this act, the Seller transfers the aforesaid permit to the Buyer. In the same
manner, the Seller guarantees to the Buyer that the permit was validly obtained,
that it is in full force and effect, and in virtue of the same can begin to
construct, as soon as the plans for construction are prepared and certified,
pursuant with what is set forth in the permit.
     The parties are aware that the Buyer has entered into this purchase and
sale for the construction of the first phase of the project; in other words, the
construction of an additional floor on the building of approximately forty-five
thousand square feet (45,000 sq. ft.) and a building exclusively for parking
which shall have approximately seven hundred and forty-six (746) parking spaces
and that for said reason the validity of not only the permit, but transfer of
the same to the Buyer is an essential condition of this purchase and sale
contract. In the same manner, the Buyer recognizes all the requirements and
recommendations included in the Administrative Order of the Rules and Permits
Administration and commits to comply with them.
     TWELFTH: The Seller does not owe property taxes on the property in
accordance with a certification to that effect shown to the Notary Public and
examined by her, which was issued by the Municipal Revenues Collections Center
(“CRIM” [by its Spanish acronym]), for the cadaster number zero eighty-seven,
dash, zero twenty-one, dash, eight hundred thirty-seven, dash, ten, dash, zero
zero one (087-021-837-10-001), from August seventeen (17), two thousand six
(2006).
     The parties agree and manifest that the taxes that may be imposed in the
future, from the date of execution of this deed, over the property will be paid
by the Buyer. If any tax debt were to arise related to the property, with an
earlier date than that of the execution of this deed, said debt will be paid by
the Seller.
     THIRTEENTH: The Buyer acquires the property described in the SIXTH clause,
and the Seller delivers it free of occupants. In other words, the Buyer
expressly does not

 



--------------------------------------------------------------------------------



 



recognize any contracts, if any, that the tenants may have had with the Seller
and, therefore, is neither obligated for the fulfillment of the same nor any
agreement to which it may have arrived with the tenants.
     FOURTEENTH: The Buyer enters into possession and enjoyment of the property
acquired by virtue of this deed. For its own part, the Seller obligates itself
to cure as a result of eviction in compliance with the law.
     FIFTEENTH: The Seller guarantees and represents to the Buyer that there are
no dangerous substances, contaminants, toxic materials, toxic wastes, nor any
potential danger of contamination in the property, not only in the land, but
also in the buildings erected on the land and that all use that has been given
to the property in the past has been in compliance with the laws of
environmental protection. The Seller will indemnify the Buyer and releases the
Buyer of all responsibility (“hold harmless”) with respect to any claims, costs
or losses that arise from directly or indirectly from the violation of any of
the guarantees given in this clause or from the presence or suspected presence
of any (upon proof of the presences of such substances), prior to the date of
execution of this deed, of environmental contaminants in the property or under
it. This limitation includes, but is not limited to, all the expenses incurred
in any study or investigation of the land or of the building as a result of any
cleaning that may have to be performed on the building or the land by request of
any governmental agency. The indemnification must include all the costs related
to the contaminated substances that flow or infiltrate in, on or under the
property object of this purchase and sale.
     SIXTEENTH: The Buyer will be responsible of the notarial tariff of the
first certified copy of the present deed. The Buyer will also be responsible of
the registration fees of the deed of purchase and sale in the corresponding
Property Registry.
     The Seller is responsible for the attorney’s fees and notarial tariffs of
this deed. In addition, the Seller will be responsible for attorney’s fees and
other costs related to the execution of the deed canceling the mortgage, such as
the registration in the Property Registry of the previously mentioned deed.

 



--------------------------------------------------------------------------------



 



     SEVENTEENTH: The parties agree to execute any deed to clarify or to
correct, or deliver any document that would be necessary in order to register
this transaction in the corresponding Property Registry.
ACCEPTANCE
     The appearing parties accept this deed in all of its parts as they find
them in accordance with their wishes.
WARNINGS
     I, the Notary made to the appearing parties the necessary legal warnings,
among which are the following:
          A. The meaning and the legal effects of the acts that have been
expressed in this document and the appearing parties have been asked if they
have any additional questions with respect to the deed and the direct and
indirect consequences of the same.
          B. That this deed was executed in accordance with the title study of
July thirteen (13), two thousand six (2006), prepared by Hato Rey Title
Insurance Agency, Inc. and not by the appearing notary public. The appearing
parties recognize that the notary public has explained the reach and meaning of
what the title study sets forth and the parties manifest that to the best of
their knowledge said certification reflects the reality about the ownership and
encumbrances of the property to date hereof.
          C. The foregoing title study is not a title insurance policy and only
reflects the reality of what is set forth in the Registry at the time of its
preparation, that no matter how recent it was done, it does not close the
Property Registry nor does it exclude the possibility that other documents
related to this property could have been presented on a later date.
          D. Of the right that they have as owners to obtain title insurance
that guarantees their title and indemnifies them in case that they suffer loss
or reduction of their property right.

 



--------------------------------------------------------------------------------



 



          E. The appearing Notary Public has warned the appearing parties of the
convenience of presenting this deed at the Property Registry as soon as
possible.
          F. The requirement of paying the Internal Revenue Stamps based on the
sale price, in order to be able to record the deed in the Property Registry.
          G. The need and the duty to carry out the corresponding transfer of
the title in the Municipal Revenues Collections Center (“CRIM” [by its Spanish
acronym]), and the transfer of property tax of the Department of Treasury, and
the consequences of sending the Informative Form with respect to the transfer of
property to the Department of Treasury, that the parties have to sign under
their responsibility, after verifying the information contained in it.
          H. About the content, reach and limitations of the payment receipts
over the property taxes, issued by the corresponding Office of Valuation, and
the risks that the Department of Treasury or said office issue bills for
additional payments.
          I. The transaction which by virtue of the execution of this deed is
formalized will be notified to the Department of Treasury Puerto Rico that in
favor of the Commonwealth of Puerto Rico there is a preferred legal right
reserved for the taxes over the property being sold.
          J. The appearing Notary Public has warned the parties, and
specifically the Buyer that with the purchase price the balance of the
cancellation of the mortgage previously mentioned in the deed is being paid,
with a check shown to the appearing parties, which will be delivered to the
mortgagee, with the purpose of canceling the mortgage that encumbers the
property.
     In the same manner, it is clarified that simultaneously upon the execution
of the deed, the mortgage encumbrance that affects the property will be
canceled, through the execution of deed number eight(8) before the appearing
Notary Public.
          K. If the property involved in this transaction is in a flood zone,
any owner and/or occupant present and future, is obligated to by law to observe
and comply with the requirements and dispositions of the Regulations of Zones
Prone to Flooding, under

 



--------------------------------------------------------------------------------



 



warning that non-compliance with same it will result in an illegal act, in
accordance with the disposition of section three of Law Eleven (11) of March
eight (8), nineteen eighty-eight (1988) about flood zones. Title twenty-three
(23) of the Puerto Rico Laws Annotated (“LPRA” [by its Spanish acronym]),
section two hundred and twenty-five (225) subpart g; pursuant to which the
appearing parties recognized being fully warned of this requirement and obligate
themselves to faithfully fulfill it in case it is ever necessary.
          L. The Seller is obligated to deliver and cure the item which is the
object of the purchase and sale. The responsibility to cure will expire in six
(6) months from the date of delivery of the object being sold.
          M. In virtue of the responsibility to cure that is mentioned in the
previous warning, the Seller will respond to the Buyer with respect to: (1) the
legal and peaceful possession of the object being sold; (2) of the hidden
defects or damages that it may have.
EXECUTION
     So it is executed before me by the appearing parties after having waived
the right, that I made known to them that they had, of requesting that
instrumental witnesses be present during the execution.
READING
     Read personally by the appearing parties, and finding it to their
satisfaction, they ratified it and signed it before me, on the same day of its
execution, placing as well their initials on the left margin of each page of
this deed.
     Of everything contained in this instrument, such as affixing and canceling
the corresponding Internal Revenue stamps and the notarial stamp, I, the
appearing Notary Public that signs and sets forth her rubrics and seal.
I GIVE FAITH
/s/ Antonio Muñoz Grajales
Appearing Party

 



--------------------------------------------------------------------------------



 



/s/ Dacio Pasarell
Appearing Party
/s/ Pilar Muñoz Nazario
Attorney and Notary Public

 